Brooks, P. J.

This is a remanded case. The defendant filed requests for rulings as follows:
“1. The evidence warrants a finding for the defendant.
2. The evidence warrants a finding that the plaintiff, Maybelle Welch, was negligent and that her conduct contributed to the happening of the accident.
* $300.00 Past due rent
138.00 Water Bill
320.00 Rent—Jan.'April 1963 @ $80.00 per month
170.00 Rent—Mayjune 1963 @ $85.00 per month
$928.00 Total
70.00 Credit of payments
$858.00 Balance Due.
3. The evidence warrants a finding that the plaintiff, Maybelle Welch, violated G. L. c. 89, §4A."
William E. Ginsburg, of Boston, for the Plaintiffs.
The court made the following findings and rulings:
In the above-entitled action I find for the plaintiff on
Count ¡¡fi in the sum of $ 130, on
Count #2 in the sum of $1500, on
Count #3 in the sum of $ 500, on
Count #4 in the sum of $ 1, on
Count #5 in the sum of $ 1.
Defendant’s requests for rulings are all denied.
This report contains all the evidence material to questions reported. The testimony of the defendant was not credible.
A report was drafted by the attorney for the plaintiffs (appellees). This report was allowed, after amendment, by the trial court. Plaintiff filed a brief and appeared and argued at the hearing before this Division. Defendant neither filed a brief nor appeared at the hearing.
 Under these .circumstances, and apart from the fact that the finding of the court seems to be one of fact and is not reversible, this court sees no occasion for reversing the trial court’s findings and rulings. Drain v. Brookline Savings Bank, 327 Mass. 435-438, 439.
The docket does not disclose the name of defendant’s attorney. It is perhaps just as well that he remain anonymous.

Report dismissed.